Citation Nr: 1646030	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran serviced on active duty in the U.S. Army from February 1979 to April 1979 and from May 1981 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The March 2013 Statement of the Case reopened the claim for service connection for bilateral hearing loss and denied the claim for service connection for bilateral hearing loss.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied a claim for service connection for a bilateral hearing loss disability; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the rating decision, and the rating decision became final. 

2.  The evidence received since the final September 2008 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying service connection for bilateral hearing loss disability is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §3.104, 20.302 (2016).  

2.  Evidence received since the September 2008 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded a VA Audiological Examination in January 2013. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

III. New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 
"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original claim for service connection for bilateral hearing loss disability was denied in September 2008.  Service connection was denied because the service treatment records were silent for any symptoms, diagnosis, or treatment for hearing loss or exposure to military acoustic trauma.  Additionally, the medical evidence of record did not show a clinical diagnosis of the disability.  See September 2008 Rating Decision.  The Veteran did not submit a Notice of Disagreement within one year of the denial; therefore, the rating decision became final in September 2009.  The evidence of record at the time of the decision consisted of STRs and VA treatment records from December 2007 through March 2008.  

Thereafter, in August 2010, the Veteran sought to re-open the service connection claim for bilateral hearing loss disability.  In a March 2011 rating decision, the RO declined to reopen the claim.  The Veteran timely filed a Notice of Disagreement.  In response, the RO issued a Statement of the Case in March 2013.  The Statement of the Case re-opened the bilateral hearing loss claim and denied the service connection claim on the merits. 

Upon de novo review of the record, the Board finds that new and material evidence has been received since the adjudication of the final September 2008 rating decision.  The record now includes additional medical evidence, notably a January 2013 VA Examination and a February 2013 Addendum Opinion.  The Board finds that this evidence is new as it was not previously of record and tends to relate to two previously unestablished facts: clinical diagnosis of a disability and a nexus between the Veteran's in-service noise exposure and his current disability, both of which are necessary to substantiate the underlying claim of service connection. The January 2013 VA Examination and February 2013 Addendum Opinion will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for bilateral hearing loss disability is reopened.  


ORDER

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for bilateral hearing loss disability is granted, to this extent only.  


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

The February 2013 VA Addendum Opinion concluded that the Veteran's current bilateral hearing loss was less likely as not caused by or a result of military noise exposure.  The VA examiner found that the Veteran's military audiograms documented his hearing as normal for both ears; therefore, his current hearing loss had to begin after he was discharged from military service.  The examiner stated that an Institute of Medicine (IOM) 2005 report concluded that, based on current knowledge, noise induced hearing loss occurs immediately and that there is no scientific support for delayed onset hearing loss weeks, months, or years after the exposure event.  

However, the Board finds this etiological opinion inadequate.  The VA examiner based her opinion in part on the fact that the Veteran's military audiograms do not show hearing loss in service.  However, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.  Moreover, an updated VA examination report that considers the line of research by Dr. Sharon G. Kujawa should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records that are not currently of record.

2.  Obtain an updated VA examination opinion that addresses whether it is as likely as not that hearing loss is related to service.  The Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service. 

The Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

 Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner must review all medical evidence associated with the claims file. However, the examiner should be advised that the Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise. 

A complete rationale for any opinion expressed should be included in the examination report.

3.  Then, readjudicate the service connection claim for bilateral hearing loss. If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


